Case 2:19-cv-00049-GJQ-MV ECF No. 74, PageID.423 Filed 10/21/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

SAMUEL ROOSEVELT JONES #364868,                              Case No.    2:19-cv-00049

              Plaintiff,                                     Hon. Gordon J. Quist
                                                             U.S. District Judge
      v.

C. LAWRY, et al.,

              Defendants.
                                        /

                       REPORT AND RECOMMENDATION

      I.   Introduction

      This is a civil rights action brought by state prisoner Samuel Roosevelt Jones

pursuant to 42 U.S.C. § 1983 alleging a violation of his Eighth Amendment rights

due to the use of excessive force against him.   Defendants move to dismiss the case

under Fed. R. Civ. P 37 because Jones refused to participate in his properly-noticed

deposition.   Fed. R. Civ. P. 30.    (ECF No. 54.)   In addition, Defendants move to

recoup the costs for the court reporter expended for the deposition.

       It is undisputed that the Court issued an order allowing Defendants to take

Plaintiff’s deposition.     (ECF No. 47, PageID.240.)       Defendants then properly

noticed and scheduled the deposition for August 10, 2020.        (ECF No. 60.) Jones

filed no objections to the notice and failed to move for a protective order to attempt to

prevent the deposition.      Consequently, the deposition was authorized and properly

noticed under the Court rules.         Defendants were entitled to take Plaintiff’s

deposition.
Case 2:19-cv-00049-GJQ-MV ECF No. 74, PageID.424 Filed 10/21/20 Page 2 of 5




      On August 10, 2020, defense counsel appeared by video conference to take

Jones’s deposition. Jones appeared at the deposition, but he refused to allow the

deposition to proceed by claiming that the Court did not authorize the deposition and

he believed he did not have to answer questions.      (ECF No. 66-2, PageID.381-383.)

Jones terminated the deposition because he believed that it was not properly

authorized.     (Id.) Defendants paid $97.40 for the deposition.

      II.     Analysis

      As noted by Defendant, Fed. R. Civ. P. 37(d)(1)(A)(i) specifically provides that

when a party fails to attend his own deposition after being properly notified he or she

may be sanctioned by the court.        Pursuant to Fed. R. Civ. P. 37(b)(2)(A)(v) and

37(d)(3), sanctions may include dismissal. In addition, Fed. R. Civ. P. 41(b) provides

that where a Plaintiff fails to prosecute or to comply with the rules or a court order,

a defendant may move to dismiss the action or any claim against it.

      The Sixth Circuit addressed this issue in Woodson v. Morris, 70 F.3d 1273 (6th

Cir. 1995).     In Woodson, the court noted that the plaintiff had adequate advance

notice of the date of the deposition, but willfully refused to participate in the

deposition.     The court held that the district court properly granted the defendant’s

motion for dismissal pursuant to Fed. R. Civ. P. 37 and 41(b).              Dismissal is

appropriate where Plaintiff fails to attend an ordered deposition.      Voit v. Jefferson

County Sheriff’s Dep’t, 31 F. App’x. 189 (6th Cir.      2002).     It is not an abuse of

discretion for the trial court to impose sanctions due to a party’s failure to participate

in discovery:

           Rule 37(b)(2) authorizes a district court to enter a default
      judgment and dismiss a case where the sanctioned party failed to obey
Case 2:19-cv-00049-GJQ-MV ECF No. 74, PageID.425 Filed 10/21/20 Page 3 of 5




      an order to provide or permit discovery. This court considers four
      factors in assessing the appropriateness of the district court's decision
      to dismiss a complaint: (1) whether the party's failure to cooperate in
      discovery is due to willfulness, bad faith, or fault; (2) whether the
      adversary was prejudiced by the dismissed party's failure to cooperate
      in discovery; (3) whether the dismissed party was warned that failure to
      cooperate could lead to dismissal; and (4) whether less drastic sanctions
      were imposed or considered before dismissal was ordered. Harmon [v.
      CSX Trsp., Inc.], 110 F.3d [364] at 366–67 [(6th Cir. 1997)]. Pre-
      dismissal warning of the sanction is pivotal to the determination of
      willfulness. See Harris v. Callwood, 844 F.2d 1254, 1256 (6th Cir.1988).
      Dismissal with prejudice “should be imposed only if the court concludes
      that the party's failure to cooperate in discovery was willful, in bad faith,
      or due to its own fault.” Beil v. Lakewood Eng'g & Mfg. Co., 15 F.3d 546,
      552 (6th Cir.1994).

Wittman v. Wilson, 95 F. App'x 752, 754 (6th Cir. 2004).

      It appears that Jones now acknowledges that he was wrong to refuse to allow

Defendants to take his deposition and that he intends to allow the deposition to

proceed in the future.   (ECF No. 69.) Jones refused to allow the deposition based

upon his misunderstanding of the Court rules and the Court’s order allowing

Defendants to take his deposition.   Although, Jones does not state so in his response,

it appears that he was also frustrated with the responses that he received from

Defendants to his own discovery requests.        This Court has already explained to

Jones, in a September 8, 2020 order, that he cannot withhold discovery simply

because he believes a Defendant failed to properly respond to his discovery requests.

(ECF No. 67, PageID.390.)1




1     In that order, issued after Jones refused to allow his deposition to proceed, the
Court warned Jones that if he refused a second time to participate in his deposition,
the Court would issue a recommendation to dismiss this case.

                                          -3-
Case 2:19-cv-00049-GJQ-MV ECF No. 74, PageID.426 Filed 10/21/20 Page 4 of 5




         Looking at the factors set forth above:   Jones may have intentionally denied

Defendants an opportunity to take his deposition, but it was not willfully in bad faith.

Jones wrongfully believed that the deposition was not properly noticed and he also

wrongfully believed that Defendants were withholding discovery from him.

Although, Defendants argue prejudice due to Jones’s failure to participate in the

deposition, the only prejudice is a minor delay. Further, the Court already issued

an order allowing Defendants to reschedule the deposition (ECF No. 67) and

deadlines may be extended as this case proceeds.        Prior to the August deposition,

Jones had not been warned by the Court that his refusal to participate in discovery

could result in the sanction of dismissal. Further, there are less drastic sanctions

that this Court can impose short of dismissing this case that can make Defendants

whole.     Accordingly, it is the opinion of the undersigned that dismissal of this case

is not warranted at this time.

         Nevertheless, Jones’s refusal to participate in his deposition and to terminate

his deposition was improper.     Accordingly, it is recommended that the Court impose

costs of $97.40 against Jones, payable to Defendants, to recover their costs to take

Jones’s deposition on August 10, 2020.

         III.   Recommendation

         It is recommended that the Court deny Defendants’ motion to dismiss (ECF

No. 64) but grant Defendants costs in the amount of $97.40.

         NOTICE TO PARTIES:       Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen


                                           -4-
Case 2:19-cv-00049-GJQ-MV ECF No. 74, PageID.427 Filed 10/21/20 Page 5 of 5




(14) days of receipt of this Report and Recommendation.     28 U.S.C. ' 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).    Failure to file timely objections

constitutes a waiver of any further right to appeal.   United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    October 21, 2020                           /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U.S. MAGISTRATE JUDGE




                                         -5-
